DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application and preliminary amendment filed on 08/19/2021 and the application is a continuation (CON) of patent US 11,128,657 B2.
Claims 17-26 are currently pending in this application. Claims 1-16 have been cancelled. Claims 17-26 are new.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/19/2021, 12/23/2021 and 04/05/2022 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claims 17-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 17 (and claims 24 and 26) recites:
“… a fraud detection server located outside a vehicle of information …  a priority of the message in which the message is analyzed by the fraud detection server … notifying the fraud detection server of notification information …”, however, it is not clear (1) what “a vehicle of information”, “the fraud detection server of notification information” mean (e.g., information of a vehicle, notification information of the fraud detection server or else), (2) whether fraud of the message is analyzed by the fraud detection server before receiving by the first communication or not - it is not clear to define a boundary of the limitation;
“… a vehicle of information about an in-vehicle network system including an in-vehicle network … extracting information about the in-vehicle network …”, however, it is not clear whether “information” included in two different locations are the same or not;
“… the electronic control device comprising: a first communicator, a second communication; a processor … executed by the processor causes the processor to perform operations including: receiving, by the first communicator … notifying the fraud detection server … by the second communicator”, however, it is not clear whether the claimed functions (e.g., receiving a message, notifying the information, etc.) are performed by the processor or the first/second communicator – note: the processor, the first/second communicator are different entities.
Claims 18-23 and 25 depend from the claim 17 or 24, and analyzed and rejected accordingly.
Claims 19, 20 and 21 recite “… the priority is determined to be higher …”, however, it is not clear how the comparison term, “higher” is used related to which one (e.g., the priority for the control message related the driver assistance function is higher than a priority for the message related to firmware-updating of the electronic control device, etc.). 
Claim 22 recites “… wherein the notification information includes the identifier of the message related to the information about the in-vehicle network that is included in the notification information …”, however, it is not clear whether “the notification information” including “the information included in the notification information” or not (or it is not clear to define a boundary of the limitation).
Claim 23 recites “… wherein when the priority is a first predetermined value or lower … at a first timing … when the priority is a second predetermined value or higher … at a second timing …”, however, it is not clear (1) whether “a first determined value” and “a second predetermined value” have any relationship (e.g., the first predetermined value > the second predetermined value) or can be any value (e.g., between “0” and infinity); (2) how to define “lower” or “higher” (e.g., lower than the first predetermined value of “0” or higher than the second predetermined value of “infinity”) - it is not clear to define a boundary of the limitations.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 13, 14 and 16 of the Patent US 11,128,657 B2 contain every element of claims 17-26 of the instant application and as such anticipates claims 17-26 of the instant application.
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Current Application No. 17/406474
Reference Patent No.: US 11,128,657 B2
Claim 17:  An electronic control device that notifies a fraud detection server located outside a vehicle of information about an in-vehicle network system including an in-vehicle network, the electronic control device comprising:
a first communicator; a second communicator; a processor; and a memory including at least one set of instructions that, when executed by the processor causes the processor to perform operations including:
receiving, by the first communicator, a message from the in-vehicle network;
determining, based on the message received by the first communicator, a priority using at least one of (i) a state of the vehicle included in the message, (ii) an identifier included in the message, and (iii) a result of fraud detection performed on the message received by the first communicator, 
the priority indicating a priority order of the message in which the message is analyzed by the fraud detection server;



extracting information about the in-vehicle network based on the message received by the first communicator; and
notifying the fraud detection server of notification information including the priority and the information about the in-vehicle network, by the second communicator.

Claim 1:  An electronic control device that notifies a fraud detection server located outside a vehicle of information about an in-vehicle network system including an in-vehicle network, the electronic control device comprising:
a first communicator; a second communicator; a processor; and a memory including at least one set of instructions that, when executed by the processor causes the processor to perform operations including: 
receiving, by the first communicator, a message from the in-vehicle network;
determining, based on the message received by the first communicator, a priority using a result of fraud detection performed on the message received by the first communicator;

Claim 3: The electronic control device … the priority is determined to be higher (equivalent to a priority order) when a type of the message determined by the identifier of the message … indicates one of … a message related to a notification … (equivalent to the message analyzed by the fraud detection server) or a diagnostic message …
extracting information about the in-vehicle network based on the message received by the first communicator; and
notifying the fraud detection server of notification information including the priority and the information about the in-vehicle network, by the second communicator. 

Claim 18: The electronic control device according to claim 17, wherein in the determining of the priority, the priority is determined using the state of the vehicle included in the message, and 
the state of the vehicle is information calculated based on the message received by the first communicator and includes at least one of: a speed of the vehicle; acceleration of the vehicle; a steering angle of the vehicle; an operating condition of a driver assistance function of the vehicle; or a bandwidth occupancy rate of the in-vehicle network.
Claim 2: The electronic control device according to claim 1, wherein in the determining of the priority, the priority is determined using … a state of the vehicle included in the message, and 
the state of the vehicle is information calculated based on the message received by the first communicator and includes at least one of: a speed of the vehicle; acceleration of the vehicle; a steering angle of the vehicle; an operating condition of a driver assistance function of the vehicle; or a bandwidth occupancy rate of the in-vehicle network.
Claim 19: The electronic control device according to claim 17,
wherein in the determining of the priority, the priority is determined using the identifier of the message received by the first communicator, and
wherein in the determining the priority, the priority is determined to be higher when a type of the message determined by the identifier of the message received by the first communicator indicates one of: a control message related to the driver assistance function or a self-driving function; a message related to firmware-updating of the electronic control device included in the vehicle; a message related to a notification about a running state of the vehicle; or a diagnostic message of the vehicle.
Claim 3: The electronic control device according to claim 1,
wherein in the determining of the priority, the priority is determined using … an identifier of the message received by the first communicator, and
wherein in the determining the priority, the priority is determined to be higher when a type of the message determined by the identifier of the message received by the first communicator indicates one of: a control message related to the driver assistance function or a self-driving function; a message related to firmware updating of the electronic control device included in the vehicle; a message related to a notification about a running state of the vehicle; or a diagnostic message of the vehicle.
Claim 20: The electronic control device according to claim 17,
wherein in the determining of the priority, the priority is determined using the result of fraud detection performed on the message received by the first communicator,
the result of the fraud detection includes a result of verification performed on a message authentication code included in the message received by the first communicator, and in the determining of the priority, the priority is determined to be higher when the result of the verification performed on the message authentication code is negative.
Claim 4: The electronic control device according to claim 1,
     wherein in the determining of the priority, the priority is determined using the result of fraud detection performed on the message received by the first communicator,
the result of the fraud detection includes a result of verification performed on a message authentication code included in the message received by the first communicator, and in the determining of the priority, the priority is determined to be higher when the result of the verification performed on the message authentication code is negative.
Claim 21: The electronic control device according to claim 17,
wherein the operations further include: detecting fraud in the message received by the first communicator, and wherein the result of the fraud detection performed on the message is information indicating whether the fraud in the message is detected in the detecting, and
in the determining the priority, the priority is determined to be higher when the result of the fraud detection indicates the fraud is detected in the message. 
Claim 5: The electronic control device according to claim 1,
wherein the operations further include: detecting fraud in the message received by the first communicator, and wherein the result of the fraud detection performed on the message is information indicating whether the fraud in the message is detected in the detecting, and
  in the determining the priority, the priority is determined to be higher when the result of the fraud detection indicates the fraud is detected in the message.
Claim 22: The electronic control device according to claim 17,
wherein in the determining of the priority, the priority is determined using the identifier of the message received by the first communicator,
wherein the notification information includes the identifier of the message related to the information about the in-vehicle network that is included in the notification information, and
the second communicator holds past notification information previously transmitted to the fraud detection server, and before transmitting new notification information to the fraud detection server, disables transmission of the new notification information to the fraud detection server when the past notification information matches with a predetermined part of: the identifier of the message related to the information about the in-vehicle network that is included in the new notification information; the result of the fraud detection performed on the message included in the new notification information; and the priority included in the new notification information.
Claim 6: The electronic control device according to claim 1,
wherein in the determining of the priority, the priority is determined using … an identifier of the message received by the first communicator,
wherein the notification information includes the identifier of the message related to the information about the in-vehicle network that is included in the notification information, and
the second communicator holds past notification information previously transmitted to the fraud detection server, and before transmitting new notification information to the fraud detection server, disables transmission of the new notification information to the fraud detection server when the past notification information matches with a predetermined part of: the identifier of the message related to the information about the in-vehicle network that is included in the new notification information; the result of the fraud detection performed on the message included in the new notification information; and the priority included in the new notification information.
Claim 23: The electronic control device according to claim 17,
wherein when the priority is a first predetermined value or lower, the second communicator performs one of: a process of disabling transmission of the notification information to the fraud detection server; and a process of transmitting the notification information to the fraud detection server at a first timing having predetermined communication intervals, and when the priority is a second predetermined value or higher, the second communicator transmits the notification information to the fraud detection server at a second timing different from the first timing.
Claim 7: The electronic control device according to claim 1,
wherein when the priority is a first predetermined value or lower, the second communicator performs one of: a process of disabling transmission of the notification information to the fraud detection server; and a process of transmitting the notification information to the fraud detection server at a first timing having predetermined communication intervals, and when the priority is a second predetermined value or higher, the second communicator transmits the notification information to the fraud detection server at a second timing different from the first timing.


Claims 13, 14 and 16 of the Patent US 11,128,657 B2 contain every element of claims 24-26 of the instant application and as such anticipates claims 24-26 of the instant application. See the above table for matching the claim elements with the limitations of the reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 17-19, 21, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Valasek et al. (US 2015/0113638 A1) in view of Ben Noon et al. (US 2015/0191136 A1).

As per claim 17, Valasek teaches an electronic control device (e.g., the attack monitoring unit 118) that notifies an external device (a fraud detection server) located outside a vehicle of information about an in-vehicle network system including an in-vehicle network [see figs. 1, 2, 6; abstract; par. 0047 communicating data to the external device using a phone line or a radio frequency link by the attack monitoring unit], the electronic control device comprising:
a first communicator; a second communicator; a processor; and a memory including at least one set of instructions that, when executed by the processor causes the processor to perform operations [figs. 1, 2, 3; par. 0024, lines 1-30; par. 0047, lines 1-15 of Valasek teaches a first communicator (e.g., the communicator for communicating with components, e.g., ECUs, port, etc., through the CAN bus shown in fig. 1); a second communicator (e.g., the communicator for communicating with external device using wire, a phone line, a cellular phone link, a radio frequency link, etc.); a processor (e.g., the processor 202); and a memory (e.g., the main memory or a secondary memory) including at least one set of instructions (see par. 0046 for instructions of the memory) that, when executed by the processor causes the processor to perform operations] including:
receiving, by the first communicator, a message from the in-vehicle network [figs. 1, 2; par. 0021, lines 1-5; par. 0022, lines 1-8 of Valasek teaches the first communicator (e.g., the receiving component of the attack monitoring unit 118) receives a message (e.g., the CAN message) from the in-vehicle network (e.g., via CAN bus 102 of the in-vehicle network of the fig. 1);
determining, based on the message received by the first communicator, a priority using at least one of: (i) a state of the vehicle included in the message; (ii) an identifier included in the message; and (iii) a result of fraud detection performed on the message received by the first communicator, the priority indicating a priority order of the message in which the message is analyzed [par. 0020, lines 1-3; par. 0022, lines 1-8; par. 0023, lines 1-8; par. 0025, lines 1-22; par. 0035, lines 1-10; par. 0038, lines 1-23 of Valasek teaches determining, based on the message (e.g., the CAN message) received by the first communicator, a priority (e.g., the priority field) using at least one of: (i) a state of the vehicle (e.g., parking state/condition, driving fast state, etc.) included in the message (e.g., the CAN ID 231, 123, etc.); (ii) an identifier (e.g., the CAN ID) included in the message; and (iii) a result of fraud detection performed on the message (e.g., the CAN ID 072 for a rate that exceeds a prescribed limit or more than 10 times per second) received by the first communicator, the priority indicating a priority order (e.g., the particular sequence of CAN traffic or a message with CAN ID 223 seen before a message with CAN ID 211) of the message in which the message is analyzed];
extracting information about the in-vehicle network based on the message received by the first communicator [fig. 3; par. 0037, lines 1-6; par. 0038, lines 1-6 of Valasek teaches extracting information (e.g., filtering the information) about the in-vehicle network based on the message (e.g., the received message) received by the first communicator (e.g., the communicator for communicating with components, e.g., ECUs, port, etc., through the CAN bus shown in fig. 1)]; and
notifying the external device (the fraud detection server) of notification information including the priority and the information about the in-vehicle network, by the second communicator [fig. 3; par. 0030, lines 1-6; par. 0032, lines 1-6; par. 0047, lines 1-15 of Valasek teaches notifying (e.g., transferring) an external device of notification information including the priority (e.g., the priority field or CAN ID) and the information about the in-vehicle network (e.g., the network 102), by the second communicator (e.g., the communicator for communicating with external device using wire, a phone line, a cellular phone link, a radio frequency link, etc.)].

Although Valasek teaches transferring or notifying data or information to the external device – see above rejections, Valasek does not explicitly disclose the messaged is analyzed by the fraud detection server and the external device is a fraud detection server for sending detection notification.
However, Ben Noon teaches the messaged is analyzed by the fraud detection server and an external device as a fraud detection server for sending detection notification [figs. 1A, 1B; par. 0010, lines 1-14; par. 0013, lines 1-10; par. 0024, lines 1-4; par. 0044, lines 1-4 of Ben Noon teaches the messaged is analyzed by the fraud detection server (e.g., the server or CyberHub 22) and an external device as a fraud detection server (e.g., the server or CyberHub 22) for sending detection notification (e.g., the alarm notification for the detected occurrence and consequence of a cyber-attack on the communication network).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Valasek with the teaching of Ben Noon to include the detection server for analyzing and notification because it provides a global automotive security system, which operates to provide security to in-vehicle communication systems against cyber-attacks for vehicles subscribed to the system in a relatively extended geographical area - see par. 0009 of Ben Noon.

As per claim 18, Valasek in view of Ben Noon teaches the electronic control device according to claim 17. 
Valasek further teaches:
wherein in the determining of the priority, the priority is determined using the state of the vehicle included in the message – see the rejections of the claim 17 above or paras. 0020 and 0025 of Valasek, and  
the state of the vehicle is information calculated based on the message received by the first communicator and includes at least one of: a speed of the vehicle; acceleration of the vehicle; a steering angle of the vehicle; an operating condition of a driver assistance function of the vehicle; and a bandwidth occupancy rate of the in-vehicle network [par. 0004, lines 12-19; par. 0025, lines 12-22 of Valasek teaches wherein the state of the vehicle is information calculated based on the message (e.g., the ECU’s message) received by the first communicator (e.g., the communicator for communicating with components, e.g., ECUs, port, etc., through the CAN bus shown in fig. 1) and includes at least one of: a speed of the vehicle (e.g., the speedometer readout or the speed faster than 20 mph); acceleration of the vehicle; a steering angle of the vehicle (e.g., turning of the steering wheel); an operating condition of a driver assistance function of the vehicle; and a bandwidth occupancy rate of the in-vehicle network] – see also rejections to the claim 17 above.

As per claim 19, Valasek in view of Ben Noon teaches the electronic control device according to claim 17. 
Valasek further teaches:
wherein in determining the priority, the priority is determined using the identifier of the message received by the first communicator [par. 0020, lines 1-7 of Valasek teaches the priority (e.g., the information provided in the priority field) is determined using the identifier (e.g., the CAN ID) of the message received by the first communicator (e.g., the receiving component of the attack monitoring unit 118)], and 
wherein in the determining the priority, the priority is determined to be higher when a type of the message determined by the identifier of the message received by the first communicator indicates one of: a control message related to the driver assistance function or a self-driving function; a message related to firmware-updating of the electronic control device included in the vehicle; a message related to a notification about a running state of the vehicle; and a diagnostic message of the vehicle [par. 0020, lines 1-3; par. 0039, lines 1-6 of Valasek teaches wherein in the determining the priority (e.g., the priority field related to the security of the message), the priority is determined to be higher when a type of the message (e.g., the type of data) determined by the identifier of the message received by the first communicator (e.g., the receiving component of the attack monitoring unit 118) indicates one of: a control message related to the driver assistance function or a self-driving function; a message related to firmware-updating of the electronic control device included in the vehicle; a message related to a notification about a running state of the vehicle (e.g., the incorrect state of the automobile); and a diagnostic message of the vehicle].

As per claim 21, Valasek in view of Ben Noon teaches the electronic control device according to claim 17. 
Valasek further teaches:
detecting fraud in the message received by the first communicator [figs. 1, 3; par. 0038, lines 1-6 of Valasek teaches detecting fraud in a message (e.g., malicious in the message) received by the first communicator (e.g., the receiving component of the attack monitoring unit 118)], and wherein 
the result of the fraud detection performed on the message is information indicating whether the fraud in the message is detected in the detecting [fig. 3; par. 0038, lines 6-13 of Valasek teaches the result of the fraud detection (e.g., whether the message is malicious or not) performed on the message is information indicating whether the fraud in the message (e.g., malicious or abnormal in the message) is detected in the detecting], and 
in the determining the priority, the priority is determined to be higher when the result of the fraud detection indicates the fraud is detected in the message [par. 0020, lines 1-3; par. 0025, lines 1-22 of Valasek teaches in the determining the priority (e.g., the priority field related to the security of the message), the priority is determined to be higher when the result of the fraud detection indicates the fraud is detected in the message (e.g., static pattern matching to detect abnormal and malicious CAN traffic with CAN ID)].

Claim 24 is an in-vehicle network system claim that corresponds to the electronic control device (with the ECU of the fig. 1 of Valasek) claim 17, and analyzed and rejected accordingly – see the ECU as the first electronic control device and the electronic control device or the attack monitoring/defense unit 118 as the second electronic control device.

Claim 26 is a method claim that corresponds to the electronic control device claim 17, and analyzed and rejected accordingly.

Allowable Subject Matter
Claims 20, 22, 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the double patenting rejections and the 112(b) rejections stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495